ATTORNEYS FOR APPELLANT            ATTORNEYS FOR APPELLEE             ATTORNEYS FOR APPELLEES
Steven E. Ripstra                  INDIANA DEPARTMENT OF              B.C. AND J.L.
Melissa Jo Haley                   CHILD SERVICES                     Julie Fox
Ripstra Law Office                 Gregory F. Zoeller                 Matthew W. Lutz
Jasper, Indiana                    Attorney General of Indiana        Fox & Lutz, LLC
                                                                      Evansville, Indiana
                             Robert J. Henke
                             Christina D. Pace
                             Deputy Attorneys General
                             Indianapolis, Indiana
__________________________________________________________________________________

                                            In the
                        Indiana Supreme Court
                            _________________________________                   Jun 11 2015, 2:32 pm

                                     No. 82S05-1502-AD-63

IN THE MATTER OF THE ADOPTION OF MINOR CHILDREN: I.B. AND W.B.:

B.B.,
                                                         Appellant (Cross-Petitioner/Intervenor),

                                                V.

B.C. AND J.L.,
                                                         Appellees (Adoptive Parents/Petitioners),

                                               AND

INDIANA DEPARTMENT OF CHILD SERVICES,
                                                   Co-Appellee (Wardship of I.B. and W.B.).
                            _________________________________

Appeal from the Vanderburgh Superior Court, Nos. 82D07-1302-AD-22 and 82D07-1302-AD-23
                      The Honorable Renée Allen Ferguson, Magistrate
                           The Honorable Brett J. Niemeier, Judge
                          _________________________________

        On Petition to Transfer from the Indiana Court of Appeals, No. 82A05-1402-AD-65
                             _________________________________

                                         June 11, 2015
Rush, Chief Justice.

        After I.B. and W.B. were removed from their parents, both grandmothers petitioned to adopt
them. The trial court permitted the maternal grandmother and her fiancé to adopt the children—even
though the maternal grandmother has a prior felony conviction that statutorily disqualifies her from
adopting—and the paternal grandmother appealed. The Court of Appeals affirmed, holding the statu-
tory disqualification unconstitutional as applied because it created an “irrebuttable presumption”
that blocked consideration of the children’s best interests.

       We disagree with that analysis. The United States Supreme Court has left its “irrebuttable
presumption” cases lying dormant for several decades. And under its more recent “classification”
analysis, the statute’s regrettable consequences under the facts of this case establish no as-applied
constitutional violation. We therefore reverse the trial court and remand to reconsider both adoption
petitions to the extent they are statutorily permissible, receiving supplemental evidence if it chooses.

                                   Facts and Procedural History

       In May of 2011, toddler W.B. and newborn I.B.—and also their early adolescent half-brothers
J.C. and G.C.—were removed from their home because I.B. tested positive at birth for marijuana
and the mother tested positive for methamphetamine. I.B. also has extensive special medical needs,
including cerebral palsy and a gastrostomy tube (“G-tube”), and was hospitalized for the first six
months of his life. All four were eventually adjudicated to be children in need of services (CHINS).

       From May until October of 2011, the three oldest children were placed in the home of their
maternal grandmother, B.C. (“Maternal Grandmother”), and her fiancé, J.L. (“Fiancé”), while I.B.
stayed in the hospital. But then Maternal Grandmother and Fiancé tested positive for marijuana and
were initially uncooperative with services, so W.B. was briefly placed with his paternal grandmother,
Appellant B.B. (“Paternal Grandmother”). Around Thanksgiving 2011, I.B. was released from the
hospital, and all four children were returned to their mother and W.T.B. (W.B. and I.B.’s father) for
a trial home visit. But the trial home visit failed, and the children went to two different foster
homes—the older children in one, and W.B. and I.B. in another.

       Then in mid-2012, the children—first the older two, then W.B., and finally I.B.—transitioned
back to Maternal Grandmother and Fiancé, who petitioned to adopt all four of them with the mother’s
consent.1 The older boys’ adoption was uncontested and was granted in early October 2013. But
Paternal Grandmother cross-petitioned to adopt W.B. and I.B., and the court heard testimony in a


1
  The older boys’ father is deceased, and the trial court found W.T.B.’s consent was not required under
Indiana Code section 31-19-9-8(a) (2008).


                                                   2
two-day-long contested hearing. We summarize that evidence in the light most favorable to the trial
court’s findings and judgment.

Maternal Grandmother’s and Fiancé’s Home and Relationship with the Children

       The Department of Child Services (DCS) and Court Appointed Special Advocate (CASA)
recommended adoption by Maternal Grandmother and Fiancé instead of Paternal Grandmother.
Maternal Grandmother and Fiancé had proactively sought out G-tube training early in the case. And
they also (along with the older siblings) use playtime to reinforce aspects of I.B.’s physical therapy,
so that I.B.’s mobility and speech have far exceeded providers’ expectations. The success Maternal
Grandmother and Fiancé had in handling I.B.’s special needs echoes their similar success in helping
his half-brother J.C. manage his special emotional needs through anger-management strategies and
seeking out appropriate inpatient treatment when it was warranted.

       Furthermore, all four siblings are closely bonded with each other—especially I.B. with G.C.,
and W.B. with J.C. Likewise, W.B. and I.B. (like the older two) are strongly bonded with Maternal
Grandmother and Fiancé. For example, even with I.B.’s limited speech, he enthusiastically greets
Fiancé as “Buddy.” Their home has three bedrooms. And because Maternal Grandmother and Fiancé
work different schedules, they need third-party childcare only three half-days per week, and both
their employers offer significant flexibility for accommodating I.B.’s frequent doctor appointments.
Finally, DCS and CASA in their recommendations emphasized the importance of preserving the
sibling relationship between the four children, believing it would be detrimental to all four children
if I.B. and W.B. were separated from the older boys.

       Maternal Grandmother and Fiancé both testified candidly about their prior marijuana use
and initial hostility to cooperating with DCS after the children’s removal—as well as their change
of heart and renewed focus on providing what the children needed. At first, when Maternal Grand-
mother tested positive for marijuana, Fiancé refused to consent to testing until several weeks later,
and both were initially uncooperative with services offered by DCS. But they relented, and each
began substance-abuse counseling as referred by DCS. After counseling identified no dependency
on illegal substances, however, they both declined further services because the sessions were
expensive. At the hearing, both Maternal Grandmother and Fiancé admitted they had occasionally
used marijuana (Fiancé more frequently), but had stopped using and had been drug-free for nearly
two years, confirmed by random testing. Their conduct had persuaded the family case manager
that “they turned their mindsets around . . . that they needed to be in this for the children.”


                                                  3
Paternal Grandmother’s Home and Relationship with the Children

        By contrast, even though Paternal Grandmother undisputedly had a good relationship with
I.B. and W.B., DCS and CASA had reservations about her as an adoptive parent. The trial court’s
findings reflect that she had been passive and disengaged during the CHINS case, never obtaining
G-tube training, nor attempting to do so until it became an issue in the case. As a working single
parent, she would need to rely heavily on third-party childcare, but had not adequately investigated
her options—even though childcare would be particularly challenging because any provider would
also need G-tube training. She had struggled to meet J.C.’s special needs during the brief time the
children were in her home, and at least once had lacked adequate food. And her home and her work
schedule are generally less-suited to raising children—her home has only two bedrooms, her ability
to take even important phone calls at work is restricted, and her schedule is rigid (with only five days’
paid leave per year) so that accommodating I.B.’s frequent medical appointments would be difficult.

        But the trial court’s greatest concern, reflected three times in its findings, was with Paternal
Grandmother’s poor judgment about her son W.T.B.—I.B. and W.B.’s father and the other children’s
stepfather. The record amply supports the court’s concern: J.C.’s special emotional needs stem from
witnessing W.T.B.’s domestic violence against the children’s mother. In particular, in the fall of
2012, W.T.B. had beaten her so severely she could barely breathe and needed emergency medical
care. Afterward, Paternal Grandmother arrived at the scene of the beating (a motel where the parents
were living together despite a no-contact order), but did not call the police. As she testified, “It
never crossed my mind. Didn’t think about it. They both had been drinking and I just wanted the
situation to become peaceful.” Rather, Maternal Grandmother and Fiancé reported the beating to
authorities, after the mother showed up severely injured at their home and they took her to the
hospital. Once before that, as well, Paternal Grandmother had briefly allowed the parents to live
together with her despite her knowledge of the protective order. The court’s findings reflect
concern that she would permit the children to have detrimental contact with the father, while failing
to preserve their relationship with Maternal Grandmother and Fiancé.

Maternal Grandmother’s and Fiancé’s Criminal History

        Complicating the trial court’s best-interests analysis, both Maternal Grandmother and
Fiancé had felony convictions from fifteen or more years prior. In 1989, Fiancé was convicted of
armed robbery in Iowa, and had also been convicted of burglary twice in Illinois, serving prison


                                                   4
time in both states. And in 1997, Maternal Grandmother had pleaded guilty to Class D felony
neglect of a dependent, resulting in a two-year suspended sentence, for failing to report her ex-
husband’s molestation of her daughter (the children’s mother). DCS and CASA were aware of those
convictions but had no concerns about how well either of them could raise the children—and indeed,
DCS had formally waived any disqualifying effect of Fiancé’s convictions. But as DCS’s written
report acknowledged, Maternal Grandmother’s neglect conviction was disqualifying by statute and
could not be waived. See Ind. Code § 31-19-11-1(c)(15) (2008). Both Maternal Grandmother and
Fiancé testified on direct and cross-examination about their criminal histories, but none of the parties
specifically argued (nor included in their proposed orders) that Maternal Grandmother’s conviction
was an absolute bar.

Trial Court’s Order

       The trial court entered sua sponte findings of fact and conclusions of law. In essence, it found
that it was in the best interests of I.B. and W.B. for Maternal Grandmother and Fiancé to adopt them,
based partly on their success in working with I.B.’s special needs and the desirability of keeping
all four siblings in the same home. One of its conclusions of law specifically addressed Maternal
Grandmother’s neglect conviction:

               The Court concludes that [Maternal Grandmother]’s criminal
               history is not dispositive of her ability to care for children. That is
               not to say the Court cast this evidence aside. There was testimony
               from [Maternal Grandmother] and [the family case manager]
               regarding this issue and the documentation pertaining to the 1997
               conviction was made a part of the record. The explanation given by
               [Maternal Grandmother] regarding the conviction and the
               overwhelming amount of confidence the [case managers] and the
               CASA have in [Maternal Grandmother]’s suitability as a caregiver
               cannot be overlooked in consideration of this evidence. Nor can [the
               mother]’s consent for [Maternal Grandmother] to adopt, as she was
               the alleged victim in that case.

The court accordingly granted adoption to Maternal Grandmother and Fiancé, and denied Paternal
Grandmother’s petition. Paternal Grandmother appealed.

Court of Appeals Disposition

       In the Court of Appeals, Paternal Grandmother for the first time directly argued that under
Indiana Code section 31-19-11-1(c)(15), Maternal Grandmother and Fiancé are barred from adopting


                                                   5
because of their disqualifying felony convictions. In response, Maternal Grandmother and Fiancé
argued that the best-interests analysis favored them, that Fiancé’s convictions were not an absolute
bar because they were more than five years old, and that the court specifically determined that
Maternal Grandmother’s conviction was not dispositive. DCS also filed a response brief, arguing
that the statutory bar on Maternal Grandmother’s adoption constituted an “irrebuttable presumption”
that, as applied, would violate the due process rights of Maternal Grandmother, Fiancé, and the
children, and would also frustrate the overall best-interests purposes of the adoption statutes.

       The Court of Appeals affirmed in a unanimous published opinion. In re Adoption of I.B.
and W.B., 19 N.E.3d 784 (Ind. Ct. App. 2014). Echoing DCS’s argument, the Court held the statute
unconstitutional as applied, amounting to an irrebuttable presumption in violation of due process.
Id. at 790–91 (citing Stanley v. Illinois, 405 U.S. 645, 656–57 (1972) and In re Adoption of Jonee,
695 N.Y.S.2d 920 (N.Y. Fam. Ct. 1999)). Upholding the trial court’s determination that adoption
by Maternal Grandmother and Fiancé was in the children’s best interests, the Court affirmed the
adoption.

       Paternal Grandmother sought transfer, which we granted, thus vacating the Court of Appeals
opinion. We now hold the statute constitutional, despite its harsh consequences under these facts,
and remand to the trial court to reconsider the petitions in view of the absolute statutory bar.

                                        Standard of Review

       Because neither party filed a written request for findings and conclusions, see Ind. Trial Rule
52(A), the trial court’s findings are controlling only as to issues they cover. Yanoff v. Muncy, 688
N.E.2d 1259, 1262 (Ind. 1997). We limit our review of those matters to whether the evidence
supports the findings and then whether the findings support the judgment, reversing the findings only
if they are clearly erroneous. Id. On all other matters, the general-judgment standard applies, and we
will affirm on any legal theory supported by the evidence. Id. But the trial court’s conclusions of law,
Johnson v. Johnson, 999 N.E.2d 56, 59 (Ind. 2013)—and any constitutional challenges, Lock v.
State, 971 N.E.2d 71, 74 (Ind. 2012)—are reviewed de novo.

                                             Discussion

       Our as-applied constitutional analysis of Indiana Code section 31-19-11-1(c) begins “with
a strong presumption of constitutionality,” so that “every doubt must be resolved in favor of [the



                                                   6
statute’s] validity.” Girl Scouts of S. Ill. v. Vincennes Ind. Girls, Inc., 988 N.E.2d 250, 255 (Ind.
2013). The party challenging the statute must clearly overcome that presumption by a contrary
showing. Hubbard v. State, 849 N.E.2d 1165, 1169 (Ind. Ct. App. 2006), trans. denied. And as dis-
cussed below the challengers have not carried that burden.

I. Indiana Code Section 31-19-11-1 Is Constitutional Because Its Prohibitions Are
   Rationally Related to the Classifications They Draw.

        The Court of Appeals characterized the statutory bar on adoptions by certain convicted
felons as an “irrebuttable presumption” that infringes on the children’s “cognizable and substantial
. . . liberty interest in preserving the integrity and stability of their existing familial relationship.”
I.B., 19 N.E.3d at 790–91 (citing Stanley, 405 U.S. 645 and Jonee, 695 N.Y.S.2d 920). In reaching
that conclusion, the Court quoted Vlandis v. Kline, 412 U.S. 441, 446 (1973) that “‘[s]tatutes
creating permanent irrebuttable presumptions have long been disfavored under the Due Process
Clauses of the Fifth and Fourteenth Amendments.’” I.B., 19 N.E.3d at 790 (alteration in original).
The Court of Appeals “recognize[d] that the Supreme Court has retreated to some extent from the
irrebuttable presumption doctrine since Vlandis and Stanley,” but held it is “still . . . applicable to
interests that enjoy constitutionally protected status.” Id. at 790 n.5 (citing Weinberger v. Salfi, 422
U.S. 749 (1975)). On that basis, it “conclude[d] that I.B. and W.B. were entitled to an individualized
determination of their best interests” before being removed from Maternal Grandmother and
Fiancé, rendering the statute unconstitutional as applied to them—relying on Jonee and other New
York cases reaching a similar conclusion. Id. at 791 & n.6 (collecting New York cases). The Court
of Appeals’ inclination to keep the siblings together in the only long-term home they have ever
known is eminently understandable, but its rationale cannot be squared with controlling Supreme
Court precedent.

        First, even if an “irrebuttable presumption” analysis is “still . . . applicable to interests that
enjoy constitutionally protected status” as the Court of Appeals concluded, id. at 790 n.5, “the Due
Process Clause affords only those protections so rooted in the traditions and conscience of our people
as to be ranked as fundamental.” Michael H. v. Gerald D., 491 U.S. 110, 122 (1989) (plurality
opinion) (internal quotation marks omitted). And so in Stanley, the high Court invalidated a statute
that specifically singled-out the father-child relationship, 405 U.S. at 657–59, which certainly
“rank[s] as fundamental,” Michael H., 491 U.S. at 122. But the statute here does not target a
“fundamental” right—rather, the complaint is that it lacks a generalized best-interests exception,
and therefore interferes as-applied with the boys’ sibling and family relationship. Of course, the


                                                    7
children’s best interests are paramount in any adoption, and sibling relationships, especially here,
are extraordinarily valuable and a weighty best-interests factor. But declaring that the statute’s lack
of an ad hoc best-interests exception violates Due Process would effectively elevate best interests,
and each of its infinite factual variations, into a constitutional doctrine. That is a step we are
unwilling to take.

        And more fundamentally, the United States Supreme Court has tacitly abandoned2 the “irre-
buttable presumption” doctrine, which “was a strange hybrid of ‘procedural’ due process and equal
protection invented by the Supreme Court in the early 1970s, and laid to rest soon after.” Brennan
v. Stewart, 834 F.2d 1248, 1258 (5th Cir. 1988) (citing Vlandis as “applying the doctrine” and
Weinberger, 422 U.S. 749 as “effectively overruling” Vlandis). Instead, as the high Court
explained in Michael H., “‘irrebuttable presumption’ cases must ultimately be analyzed as calling
into question not the adequacy of procedures but—like our cases involving classifications framed
in other terms—the adequacy of the ‘fit’ between the classification and the policy that the
classification serves.” 491 U.S. at 121 (citations omitted).

        Under that “classification” analysis, there is no constitutional defect in barring adoptions by
petitioners with felony child-neglect convictions. I.C. § 31-19-11-1(c)(15). Statutory classifications
that neither violate a fundamental right nor discriminate against a suspect class are reviewed only
for “whether the statute is rationally related to legitimate legislative goals.” Lindley for Lindley v.
Sullivan, 889 F.2d 124, 132 (7th Cir. 1989). But “there is no fundamental right to adopt” because the
adoption process depends on so many variables, id. at 131—and convicted felons are not a protected
class, Baker v. State, 747 N.E.2d 633, 638 (Ind. Ct. App. 2001), trans. denied. Distinguishing between
convicted child-neglect felons and non-felons is rationally related to the legitimate legislative goal
of ensuring that children will not be adopted into a neglectful home—and so the consequences of
that distinction here, though regrettable, are not unconstitutional.3



2
  Though the Supreme Court has never expressly overruled Vlandis, it has not invalidated a statute under
Vlandis since United States Dep’t of Agric. v. Muerry, 413 U.S. 508 (1973), over forty years ago. People
v. Wildman, 858 N.Y.S.2d 504, 509 (N.Y. Crim. Ct. 2008). So while we would follow Vlandis or Stanley if
they were directly controlling, we will not expand them when the high Court has conspicuously declined to
do so.
3
  Accordingly, we do not find Jonee, 695 N.Y.S. at 923–25, or other similar New York cases to be
persuasive. See I.B., 19 N.E.3d at 790–91 & n.6 (collecting New York cases).


                                                   8
       A final point warrants mention. We recognize I.B.’s and W.B.’s crucial interest in remaining
in the same home as their older brothers, preserving their sibling bond as fully as possible. But that
relationship is jeopardized here only because the older children’s adoption, though uncontested, also
violated this statute. In other words, the siblings’ dilemma is caused not by enforcing the statute now,
but by disregarding it previously. That irregularity has now caused serious collateral consequences
for I.B. and W.B.—but it does not give them a due process right to be adopted in violation of the
same statute. Rather, it demonstrates why, even in unopposed proceedings, courts must be vigilant
not to overlook any controlling law.

II. The Trial Court Must Reconsider the Children’s Best Interests in Light of Indiana Code
    Section 31-19-11-1’s Restrictions.

       Having determined that Indiana Code section 31-19-11-1(c) is not unconstitutional as
applied, and therefore bars Maternal Grandmother from adopting the children, we must determine
the appropriate remedy. Paternal Grandmother argues that even apart from the statutory violation,
the evidence did not support granting Maternal Grandmother’s and Fiancé’s petition, and that instead
her own petition should be granted on appeal. In response, Maternal Grandmother and Fiancé argue
that the adoption may be affirmed as to Fiancé even if it is reversed as to her. But instead, we vacate
the trial court’s rulings on both petitions and remand to give the trial court the first opportunity to
reconsider which of those alternatives—if any—is in the children’s best interests.

       First, even though the evidence presented could have supported a conclusion in Paternal
Grandmother’s favor, by no means did it compel that result. To the contrary, apart from the
statutory bar, there would have been ample evidence for us to affirm that adoption by Maternal
Grandmother and Fiancé was in the children’s best interests. Some of those considerations, such
as keeping the siblings together and the larger home, would also hold true for Fiancé individually—
and certainly there was substantial evidence that all of the children, especially I.B., have a closely
bonded relationship with him. But on the other hand, the children’s mother consented to adoption
by Maternal Grandmother and Fiancé, and might not have consented to Fiancé adopting alone with
no legal bond between him and Maternal Grandmother. In sum, we simply cannot know how the
trial court might have weighed those considerations if it knew its choices were limited to either
Fiancé alone or else to Paternal Grandmother.

       Indeed, the trial court did not face an either-or choice—we must also consider that it might
have denied both petitions. Though the permanency of adoption is usually in a child’s best interests,


                                                   9
the risk of separating the siblings might have persuaded the court that under these circumstances, a
non-adoptive placement would better serve the children’s best interests. For example, it might have
encouraged Maternal Grandmother and Fiancé to pursue a joint guardianship4 since a joint adoption
was statutorily impermissible. See In re Adoption of J.L.S., 908 N.E.2d 1245 (Ind. Ct. App. 2009)
(trial court found adoption was barred by Indiana Code section 31-19-11-1, but awarded custody for
60 days to prospective adoptive parents, and requested that they file a guardianship petition; Court
of Appeals reversed on grounds that the parent had not been “convicted” of a disqualifying
offense). It is only proper to remand for the trial court to make the first choice among its many
options.

        Finally, we note that the trial court on remand need not limit itself to the evidence it heard a
year and a half ago. If, for example, either family’s housing or employment circumstances—both of
which were significant factors in the trial court’s decision—have changed, it would be appropriate
to consider new evidence in that regard. Likewise, even Maternal Grandmother’s disqualifying
felony conviction is not necessarily etched in stone, since it may be possible (though we express no
legal opinion) for her to expunge it under Indiana Code 35-38-9 (2014), convert it to a misdemeanor
under Indiana Code section 35-50-2-7(d),5 or otherwise seek some form of post-conviction relief—
any of which could potentially “re-qualify” her to adopt. We are therefore unwilling to declare
what is in the children’s best interests today on the basis of a dry record developed in 2013. To ensure
the trial court can fully reconsider I.B.’s and W.B.’s best interests in light of this opinion, we reverse
and remand the trial court’s orders on both adoption petitions. On remand, the trial court shall
reconsider the cross-petitions consistent with this opinion, including whether a non-adoptive
placement may currently be in the children’s best interests and by receiving supplemental evidence
if the trial court chooses to do so.

                                               Conclusion

        Under the circumstances of this case, Indiana Code section 31-19-11-1(c) regrettably bars
an adoption that, to all appearances, would otherwise be in I.B. and W.B.’s best interests. But that


4
  Maternal Grandmother’s neglect conviction is not a bar to guardianship; instead, only certain sex-crime
convictions (of which she has none) are disqualifiers for guardianship. I.C. § 29-3-7-7 (Supp. 2014).
5
  Just as Indiana Code section 35-50-2-7(c) gives criminal courts discretion at sentencing to enter an A-
misdemeanor conviction on what would otherwise be a Class D felony, part (d) of the statute gives them
discretion to do so retroactively. The conversion is not mandatory—but any relief granted under this statute
would eliminate Maternal Grandmother’s statutory disqualification.


                                                    10
does not make the statute unconstitutional as applied, because its prohibitions are rationally related
to a legitimate legislative purpose and do not discriminate against a suspect class. We therefore
reverse the trial court’s judgment on both adoption petitions and remand with instructions to vacate
the adoption decree within thirty days of this Court’s opinion being certified and reconsider both
adoptions to the extent they are not barred by the statute, including by considering whether a non-
adoptive placement such as guardianship may be in the children’s best interests and by receiving
additional evidence if the trial court so chooses.6

Dickson, Rucker, David, and Massa, JJ., concur.




6
  We also note that the findings and conclusions were signed by the magistrate, but not by the court.
Magistrates may enter final orders in criminal cases, I.C. §§ 33-23-5-5(14), -9(b), but otherwise “may not
enter a final appealable order unless sitting as a judge pro tempore or a special judge.” I.C. § 33-23-5-8(2).
Instead, they may only “report findings,” while “[t]he court shall enter the final order.” I.C. § 33-23-5-9(a).
Effective July 1, 2015, Indiana Code section 33-23-5-5 has been amended to expand magistrates’ authority to
approve and accept plea agreements, civil settlement agreements, and agreements in domestic-relations and
paternity actions, see P.L. 173-2015, § 4—but that newfound authority does not extend to issuing an adoption
decree. We trust the court will observe this necessity on remand.
     Nevertheless, “it has been the long-standing policy of this court to view the authority of the officer
appointed to try a case not as affecting the jurisdiction of the court”—and so “the failure of a party to object
at trial to the authority of a court officer to enter a final appealable order waives the issue for appeal.” Floyd
v. State, 650 N.E.2d 28, 32 (Ind. 1994). The issue is thus waived here, since neither party has raised it.


                                                       11